Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 9/13/2022 is acknowledged.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pub No. US 2016/0306924 A1) in view of Ma et al. (Pub No. US 2015/0213646 A1, herein referred to as “Ma_646 ”). 

As per claim 1, Singh teaches the claimed:
1. A method for generating an object 3D point cloud in a medical imaging system, wherein the medical imaging system comprises: 
a machine table, for carrying a to-be-scanned object (Please see Singh in figure 3A where bed or table is carrying a patient (to-be-scanned object)); and 
a scanning device, the scanning device having a scanning space allowing the machine table to enter therein (Also in Singh in figure 3A where it shows that the scanning device includes sensor 302 with a large ring structure as part of the CT scanner that allows the machine table (table/bed that patient is lying on) to enter therein), the method comprising: 
extracting a valid 3D point cloud in a valid region where the machine table is located from a global 3D point cloud based on  boundary information of the machine table, wherein the global 3D point cloud comprises 3D point clouds of the object and a surrounding environment thereof, and the object 3D point cloud is comprised in the valid 3D point cloud (Please see Singh in [0040] “Given a three-dimensional surface (e.g., represented either as a mesh or a point cloud), the region containing only the patient and the table may be localized as described below. The localization may be performed efficiently based on knowledge of the relative position of the camera with respect to the scanner (e.g., established during the calibration process), knowledge of the dimensions of the patient table, and the fact that the points or region corresponding to the table (with the patient) may be separate from the rest of the scene”).


Singh alone does not explicitly teach the remaining claim limitations.
However, Singh in combination with Ma_646 teaches the claimed:
extracting a valid 3D point cloud in a valid region where the machine table is located from a global 3D point cloud based on a current height of the machine table and boundary information of the machine table, wherein the global 3D point cloud comprises 3D point clouds of the object and a surrounding environment thereof, and the object 3D point cloud is comprised in the valid 3D point cloud (As mentioned above, Singh teaches of limiting the point cloud data to data based on boundary information of the machine table.  Singh is silent about using the table height per se.  Ma_646 teaches that this was known in the art, e.g. please see Ma_646 in paragraph [0047] where a table constraint is used to extract a valid region of the point cloud based upon the table’s height, e.g. please see where they refer to “… the input 3D point cloud data is generated from RGB-D image data collected from the patient lying on a table, another constraint d.sub.table, referred to herein as the table constraint, can be utilized to specify that all vertices of the avatar mesh should be above the table. In particular, we attempt to minimize:
d.sub.table(y) … where … htable is the current table height (which is known), and the term etable ensures that the avatar mesh lies sufficiently above the table”).
removing an environment 3D point cloud of the surrounding environment from the valid 3D point cloud to obtain the object 3D point cloud, wherein the surrounding environment comprises at least part of the machine table (Please see Singh in [0041] “… As shown in FIG. 5, the three-dimensional sensor image data obtained in data capture 502 may serve as an input for the patient isolation module 504. The three-dimensional sensor image data may contain environmental data in addition to the desired patient data (e.g., part of the gantry, part of the floor, part of a nearby technician's body, etc.). Thus, in the patient isolation module 504, the region containing the entirety of the patient is extracted. Although the extraction may not be exact or precise, an effort is made to keep the extraction tight so that the amount of extraneous non-patient data carried over with the patient data is kept to a minimum. It may be difficult, for example to separate the patient table from the patient due to their close proximity. Thus, when the patient data is extracted, the table may come with the patient“ and Singh in [0042] “Once the patient data has been isolated via the patient module 504, a trained classifier may be used”.
In this instance, “the object 3D point cloud” is obtained by separating the patient 3D point cloud data away from the surrounding background point cloud data, e.g. the table or other surrounding environment features).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use table height as a constraint as taught by Ma_646 with the system of Singh.  This helps Singh remove extraneously recorded data points because using the table height allows only points residing near or above the table to be kept (Ma_646 in [0041]).  
	


As per claim 2, Singh teaches the claimed:
2. The method according to claim 1, wherein the medical imaging system is a computed tomography (CT) system ([0033] “In accordance with the present teachings, the 3D point cloud of the patient may be reconstructed and used for further processing …FIG. 3 shows examples of representative sensor placements that have been determined empirically. In FIG. 3A, the camera 302 is positioned on the gantry of a CT scanner”.).

As per claim 3, Singh teaches the claimed:
3. The method according to claim 1, wherein the boundary information of the machine table comprises position information of four corners of the machine table, and the valid region is a rectangular (Please see figures 4A-4B or 6A-6B where it shows the dimensions of the table defined by 4 corners and it shows that the valid region (region with patient lying on the table) is rectangular in shape).

As per claim 4, Singh teaches the claimed:
4. The method according to claim 1, wherein a width of the valid region is greater than a maximum width of the scanning space in a width direction of the machine table (Please see figure 4A or 8B where the valid region includes portions of the patient’s arms that extend over the edges of the machine table.  Thus, the width of the valid region may be greater than a maximum width of the scanning space in a width direction of the machine table in some scanning situations.  In this instance, the width of the valid region is being interpreted as being the direction perpendicular to the patient’s body lying on the table bed).

As per claim 6, Singh teaches the claimed:
6. The method according to claim 3, wherein a height of a bottom surface of the valid region is not greater than the current height of the machine table (This is taught in figures 6A-6B and in [0041] where the height of a bottom surface of the valid region 602 or 604 is not greater than the current height of the machine table, e.g. portions of the machine table are included within the valid region itself).

As per claim 11, Singh teaches the claimed:
11. The method according to claim 1, wherein the environment 3D point cloud is pre-stored in the medical imaging system or obtained by photographing the surrounding environment using a depth camera before the object is carried on the machine table (As mentioned above for claim 1, Singh teaches of the environment 3D point cloud by teaching of point cloud data that captures the surrounding environment, e.g. Singh refers to in [0041] “…The three-dimensional sensor image data may contain environmental data in addition to the desired patient data (e.g., part of the gantry, part of the floor, part of a nearby technician's body, etc” and Singh at the end of [0025] “By way of introduction, as shown in FIG. 1, three-dimensional sensor image data … may be used as an input 102 in a three-dimensional surface reconstruction to provide a three-dimensional surface 104 of the patient (e.g., a point cloud, mesh, and/or the like).”
	Singh in figure 1 also teaches that this environment 3D point cloud data may be stored at step 104 before it reaches the “Patient Model Fitting” module.  Thus, this environment 3D point cloud data is pre-stored once processed by the “3D Surface Reconstruction” module and before it arrives at the “Patient Model Fitting” module.  In particular, the “3D Surface Reconstruction” module would have to store this environment 3D point cloud data somewhere before it reaches the “Patient Model Fitting” module in order to later provide this data as input to the “Patient Model Fitting” module).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Ma_646 in further view of Ma et al. (Pub No. US 2018/0330496 A1, herein referred to as “Ma_496 ”). 

As per claim 5, Singh alone does not explicitly teach the claimed limitations.
However, Singh and Ma_646 in combination with Ma_496 teaches the claimed:
5. The method according to claim 1, wherein a length of the valid region in a length direction of the machine table is greater than a length of the machine table (Please see Ma_496 in figures 3a and 3c where the length of a valid region is shown for a given point cloud data set.  This valid region shows that the patient’s feet extend beyond the length of the wide table portion that the patient lying on.  In this instance, the claimed “length of the machine table” is being interpreted as the length of the wide table portion in the direction in which the patient’s body is lying).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the length of the valid region in a length direction of the machine table to be greater than a length of the machine table as taught by Ma_496 with the system of Singh as modified by Ma_646.  This allows the patient’s feet to be recorded and thus become part of the 3D reconstruction even for situations where the patient’s feet extend beyond the widest portion of the table in which the patient is lying on.



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Ma_646 in further view of Reiner et al. (Pub No. US 2014/0354637 A1). 

As per claim 7, Singh alone does not explicitly teach the claimed limitations.
However, Singh and Ma_646 in combination with Reiner teaches the claimed:
7. The method according to claim 1, further comprising: performing coordinate conversion on at least one of the global 3D point cloud and the boundary information of the machine table to convert them to the same coordinate system (Singh teaches of using a camera to capture depth values (RGBD), e.g. where they refer to [0033] “… To achieve reliable surface reconstruction from depth images, the cameras may be mounted such that the cameras have an unobstructed view of the patient lying on the patient table” and [0031] “Thus, all manner of depth cameras are contemplated for use in accordance with the present teachings”.  
According to Singh in [0040] and in figure 4B, these captured depth values include both the patient and the table including its boundaries, and these later yield point cloud data.  
Singh is silent about some technical details including the claimed coordinate conversion.  Reiner teaches that it was known in the art to use a coordinate conversion to go from depth values to convert them to the same coordinate system to yield a 3D global point cloud dataset, e.g. please see Reiner in [0097] “The depth data is converted to Cartesian coordinates to create a geometry projective point cloud containing a plurality of projective points which serves as the infrastructure for creating the synthetic model such as the synthetic model” and Reiner in [0053] “… receives 3D information depicting a dynamic physical entity 120 captured by a 3D imaging device 102, for example, depth camera, stereoscopic camera and/or X-rays computed tomography (CT) devices”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the coordinate conversion as taught by Reiner with the system of Singh as modified by Ma_646 because this is known as an effective and efficient way mathematically in which to organize the recorded point values into a common frame of reference for later processing (such as for 3D reconstruction).  This allows are recorded data values to be plotted spatially within a common frame of reference for modeling, 3D reconstruction, or further analysis.

As per claim 8, Singh alone does not explicitly teach the claimed limitations.
However, Singh and Ma_646 in combination with Reiner teaches the claimed:
8. The method according to claim 7, wherein the same coordinate system is a coordinate system of the global 3D point cloud itself or a coordinate system of the medical imaging system (Please see Reiner in [0097] where the same coordinate system is the coordinate system of the global 3D point cloud itself).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same coordinate system to be a coordinate system of the global 3D point cloud itself as taught by Reiner with the system of Singh as modified by Ma_646 because this organizes the depth values into a common coordinate system that is used for all portions of data points within the unified (or global) point cloud data set.  Thus, all data points are then spatially arranged in a common coordinate system for this point cloud data for later processing (such as for 3D reconstruction).

As per claim 9, Singh teaches the claimed:
9. The method according to claim 1, further comprising: receiving depth image data of the object and the surrounding environment thereof (Singh teaches of using a camera to capture depth values (RGBD), e.g. where they refer to [0033] “… To achieve reliable surface reconstruction from depth images, the cameras may be mounted such that the cameras have an unobstructed view of the patient lying on the patient table” and [0031] “Thus, all manner of depth cameras are contemplated for use in accordance with the present teachings”.  
According to Singh in figure 4B these captured depth values include both the patient (object) and the surrounding environment, and this later yields point cloud data, e.g. please see Singh in [0041] “… As shown in FIG. 5, the three-dimensional sensor image data obtained in data capture 502 … The three-dimensional sensor image data may contain environmental data in addition to the desired patient data (e.g., part of the gantry, part of the floor, part of a nearby technician's body, etc.)“ and Singh in [0007] “The estimated model includes a three-dimensional surface reconstruction (e.g., point cloud or photo mesh)”).

Singh alone does not explicitly teach the remaining claim limitations.
However, Singh and Ma_646 in combination with Reiner teaches the claimed:
converting the depth image data into the global 3D point cloud through coordinate transformation (While Singh teaches of capturing depth image data and later using it as 3D point cloud data, Singh is silent about some technical details including the claimed coordinate conversion.  Reiner teaches that it was known in the art to use a coordinate conversion to go from depth values to convert these to the same coordinate system to yield a 3D global point cloud dataset, e.g. please see Reiner in [0097] “The depth data is converted to Cartesian coordinates to create a geometry projective point cloud containing a plurality of projective points which serves as the infrastructure for creating the synthetic model such as the synthetic model” and Reiner in [0053] “… receives 3D information depicting a dynamic physical entity 120 captured by a 3D imaging device 102, for example, depth camera, stereoscopic camera and/or X-rays computed tomography (CT) devices”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the coordinate conversion as taught by Reiner with the system of Singh as modified by Ma_646.  The motivation of claim 1 is incorporated herein.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Ma_646 in further view of Massey et al. (Pub No. US 2020/0205723 A1). 

As per claim 10, Singh alone does not explicitly teach the claimed limitations.
However, Singh and Ma_646 in combination with Massey teaches the claimed:
10. The method according to claim 1, further comprising: voxelizing the object 3D point cloud; and clustering the voxelized object 3D point cloud to remove noise points (Massey in [0086] “Referring now to FIGS. 6E and 6F, in an embodiment, computing device 106 generates filtered 3D point cloud 608 by utilizing voxel-neighbor positioning 606 technique. For example, for each voxel, a point is required to be present from a minimum number of point clouds before the points in the voxel are determined to be valid and an average of their positions is used for that region. This eliminates 3D points that maybe considered data noise, as noise typically only exists in individual clouds and probabilistically unlikely to persist across all the point clouds in input set of point clouds 602”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to voxelize the object 3D point cloud as taught by Massey with the system of Singh as modified by Ma_646 because this is a known and effective way to filter the point cloud data in order to remove noise (paragraph [0086] in Massey).  This, in turn, improves the quality of the recorded data set due to the noise being removed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699